          Case 7:19-cv-08800-VB Document 22 Filed 01/27/20 Page 1 of 1
                                                                              225 Broadway, Suite 613
THE LAW OFFICES OF                                                            New York NY 10007

PETERSVERDPLLC---
                                                                              it646-751-8743
                                                                              � 212-964-9516
                                                                              • psverd@sverdlawfirm.com
                                                                              G www.sverdlawfirm.com




January 27, 2020

Hon. Judge Vincent L. Briccetti
United States Courthouse
300 Quarropas Street, Room 630
White Plains, NY 10601

                             Re:     Harty v. West Point Realty, Inc.
                                     Civil Action No. 19-cv-8800-VB
                                     Plaintiff Will Rely On Its Pleadings

Dear Hon. Judge Briccetti,

         The undersigned represents the Plaintiff, Owen Harty in the above captioned matter. This
correspondence is submitted pursuant to the The Order dated January 17, 2020. Plaintiff advises
that it will rely upon the pleadings in this case and will oppose the motion.

Respectfully submitted,


�,�
